           Case 2:19-cv-00017-JNP Document 25 Filed 05/08/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


    HEIDI KEILBAUGH,
                                                         ORDER ADOPTING REPORT AND
                         Plaintiff,                          RECOMMENDATION
    v.

    SALT LAKE CITY POLICE DEPARTMENT,                            Case No. 2:19-cv-00017
    MATTHEW TAYLOR, CHRIS BURBANK,
    [JOHN DOE A, and JOHN DOE B];                              District Judge Jill N. Parrish

                         Defendants.                     Chief Magistrate Judge Paul M. Warner


         Plaintiff Heidi Keilbaugh, proceeding pro se, brought this lawsuit against Defendant Salt

Lake City Corporation,1 Matthew Taylor, Chris Burbank, and John Does A and B (collectively,

“Defendants”). Plaintiff seeks relief under 42 U.S.C. § 1983 against Defendants for “violation of

her fourteenth amendment due process rights in the unnecessary and unreasonable loss of the

companionship and society of the decedent, Mr. James Barker and a violation of her

constitutionally protected interest in being able to associate with the decedent.” ECF No. 20–1 at

¶ 12. Plaintiff also alleges state law claims for intentional infliction of emotional distress. Id. at ¶¶

14–16.



1
 Although Plaintiff names Salt Lake City Police Department as a Defendant, the Salt Lake City
Police Department is a governmental sub-unit of Salt Lake City Corporation. As such, it is not a
separate legal entity capable of being sued or filing suit. See Hansen v. Police Dep’t of Salt Lake
City Corp., No. 215CV00722JNPPMW, 2017 WL 8950432, at *3 (D. Utah Sept. 6, 2017)
(dismissing claims against Salt Lake City Police Department) (citing Martinez v. Winner, 771 F.2d
424, 444 (10th Cir. 1985) (“The ‘City of Denver Police Department is not a separate suable entity,
and the complaint will be dismissed as to it.”)); see also Hinton v. Dennis, 362 Fed. App’x 904,
907 (10th Cir. Jan. 25, 2010) (unpublished) (holding that governmental sub-units are not separable
suable entities). Accordingly, the court liberally construes Plaintiff’s pro se Amended Complaint
and treats her claims against the Salt Lake City Police Department as though they were against
Salt Lake City Corporation.
          Case 2:19-cv-00017-JNP Document 25 Filed 05/08/20 Page 2 of 3



       Defendants filed their First Motion to Dismiss the Plaintiff’s initial Complaint on April 4,

2019. ECF No. 13. Plaintiff subsequently amended her Complaint on July 22, 2019. ECF No. 20.

Defendants then filed their Second Motion to Dismiss the operative Amended Complaint on July

26, 2019. ECF No. 21. The court referred this matter to Chief Magistrate Judge Paul M. Warner

under 28 U.S.C. § 636(b)(1)(B). See ECF No. 7.

       After reviewing the parties’ briefing on the Defendants’ First Motion to Dismiss and

Second Motion to Dismiss, Magistrate Judge Warner issued a Report and Recommendation on

February 21, 2020, advising this court to grant Defendants’ Second Motion to Dismiss and deny

as moot Defendants’ First Motion to Dismiss. ECF No. 24 at 9. The Report and Recommendation

specified that, pursuant to FED. R. CIV. P. 72(b)(2), the parties were to file any objections to the

Report and Recommendation with the court within fourteen (14) days of service. Id. at 9–10.

Because Plaintiff is proceeding pro se, see id. at 2, the time to object expired on March 11, 2020.

The court has received no objections. The parties’ failure to object waived any argument that the

Report and Recommendation was in error. See United States v. One Parcel of Real Prop., 73 F.3d

1057, 1060 (10th Cir. 1996). But the court notes that it need not apply this waiver rule as a

procedural bar if “the interests of justice so dictate.” Id. (quoting Moore v. United States, 950 F.2d

656, 659 (10th Cir. 1991)).

       Having reviewed the Report and Recommendation and its conclusion that the Defendants’

Second Motion to Dismiss should be granted and the Defendants’ First Motion to Dismiss should

be denied as moot, the court concludes that the Report and Recommendation is not clearly

erroneous and finds that the interests of justice do not warrant deviation from the waiver rule.

Accordingly, the court ORDERS as follows:




                                                      2
  Case 2:19-cv-00017-JNP Document 25 Filed 05/08/20 Page 3 of 3



1. The court ADOPTS IN FULL the Report and Recommendation (ECF No. 24) regarding

   the Defendants’ Second Motion to Dismiss (ECF No. 21) and the Defendants’ First

   Motion to Dismiss (ECF No. 13).

2. The court GRANTS the Defendants’ Second Motion to Dismiss by DISMISSING

   WITH PREJUDICE Plaintiff’s Section 1983 claim and DISMISSING WITHOUT

   PREJUDICE Plaintiff’s state law claims for intentional infliction of emotional distress.

   Plaintiff may have an opportunity to refile her state law claims for intentional infliction

   of emotional distress in state court.

3. The court DENIES AS MOOT Defendants’ First Motion to Dismiss.



SO ORDERED May 8, 2020

                                      BY THE COURT:



                                              ______________________________

                                              Jill N. Parrish

                                              United States District Court Judge




                                             3
